EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Sherrif on 08/03/2022.
The application has been amended as follows: 
Claim 1 line 21; “three non-coiled peripheral electrodes, RA, LA, and LL, which are…” is changed to “three peripheral electrodes, RA (right arm), LA (left arm), and LL (left leg), which are…”
Claim 1 lines 22-23; “… to the electrode strip via printed circuits and external sections, the external sections allowing each of the three individual peripheral electrodes…” is changed to “… to the electrode strip via peripheral electrode wires, the peripheral electrode wires allowing each of the three individual peripheral electrodes…”
Claim 1 line 31; “a ground electrode, GND, located…” is changed to “a ground (GND) electrode located…”
Claim 2 lines 4-6; “within the flexible printed circuit board, and wherein the traces are spaced from each other in the flexible printed circuit board along an entirety of their lengths to decrease electrical interference.” Is changed to “within the flexible printed circuit board.”
Claim 7: Cancelled
Claim 8 lines 1-2; “The system of claim 7, wherein the one or more peripheral electrode wires…” is changed to “The system of claim 1, wherein the one or more peripheral electrode wires…”
Claim 18 line 22; “three non-coiled peripheral electrodes, RA, LA, and LL, which are…” is changed to “three peripheral electrodes, RA (right arm), LA (left arm), and LL (left leg), which are…”
Claim 18 lines 23-24; “… to the electrode strip via printed circuits and external sections, the external sections allowing each of the three individual peripheral electrodes…” is changed to “… to the electrode strip via peripheral electrode wires, the peripheral electrode wires allowing each of the three individual peripheral electrodes…”
Claim 18 line 32; “a ground electrode, GND, located…” is changed to “a ground (GND) electrode located…”
Claim 19 lines 4-6; “within the flexible printed circuit board, and wherein the traces are spaced from each other in the flexible printed circuit board along an entirety of their lengths to decrease electrical interference.” Is changed to “within the flexible printed circuit board.”
Claim 23 lines 3-4; “via one or more peripheral electrode wires such that the one or more peripheral electrodes…” is changed to “via the peripheral electrode wires such that the three peripheral electrodes…”.
Claim 24 lines 1-2; “the one or more peripheral electrode wires” is changed to “the peripheral electrode wires”.
Claim 34 line 23; “three non-coiled peripheral electrodes, RA, LA, and LL, which are…” is changed to “three peripheral electrodes, RA (right arm), LA (left arm), and LL (left leg), which are…”
Claim 18 lines 24-25; “… to the electrode strip via printed circuits and external sections, the external sections allowing each of the three individual peripheral electrodes…” is changed to “… to the electrode strip via peripheral electrode wires, the peripheral electrode wires allowing each of the three individual peripheral electrodes…”
Claim 18 line 33; “a ground electrode, GND, located…” is changed to “a ground (GND) electrode located…”
Claim 36 line 4; “and protrudes from…” is changed to “and is configured to protrude from…”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-2, 4-6, 8, 11-12, 15-19, 21-24, 27-28 and 30-36, the Nazeri (U.S. PGPub No. 2004/0176674), Danteny (U.S. PGPub No. 2010/0174204), Hicks (U.S. Patent No. 6,745,061), Chang (U.S. PGPub No. 2011/0270100), Dunst (U.S. PGPub No. 2013/0099918), and Geissler (U.S. PGPub No. 2012/0215077) references fail to teach the systems and methods claimed. The Nazeri, Danteny, Hicks, and Chang references teach similar systems and methods for performing an electrocardiogram, but fail to teach “the indicator lights comprising a power indicator light configured to indicate whether the data recorder is on, a pairing indicator light configured to indicate whether one or more of the integrated and/or peripheral electrodes are coupled to the data recorder, and a recording indicator light configured to indicate whether the data recorder is recording information, wherein at least two of the indicator lights are arranged in a row on a surface of the housing such that the indicator lights are visible when the housing is positioned on the subject”, the housing only has a length of less than 8 centimeters, a width of less than 8 centimeters, a thickness of less than 2 centimeters, and a weight of 1-10 ounces, the connector being located at a transition between the second portion and the third portion of the electrode strip. Any combination of the above references and/or other references in the art to arrive at any of claims 1-2, 4-6, 8, 11-12, 15-19, 21-24, 27-28 and 30-36 would be unobvious and would solely rely upon impermissible hindsight using information gleaned from the applicant’s specification. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-2, 4-6, 8, 11-12, 15-19, 21-24, 27-28 and 30-36. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794